DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.

Specification
The amendment filed 6/7/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendment to para 00128 adds new subject matter by deleting the specific time ranges for the flash annealing with a flash lamp, which thereby implicitly adds new subject matter now that the flash annealing can be at any time or time range. While p. 7 of Applicant’s Remarks filed 6/7/2022 states that “flash annealing” is typically measured in microseconds up to milliseconds, the Specification does not appear to corroborate this statement, nor has any document been submitted by Applicant in support of this statement.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 9, 21, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 has been amended to require “the sheet resistance of the coated article after the step of processing the transparent conductive oxide layer processing is no more than 20 /“ (emphasis added). It is unclear as to which step or steps of “processing” is being required, and if different “processing” is intended to be required.
Claims 9, 21, and 28 (all dependent on claim 1) each require “the processing step”, rendering each claim unclear as to whether “the processing step” is referring to “the step of processing” from claim 1, or to a distinct “processing step”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 10-12, 14-15, 21-22, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (US 2011/0171365) in view of Albadri et al (US 2014/0242746).
With respect to claims 1, 4, 10, 22, 25, Kuroda discloses a method for modifying a transparent electrode film (i.e. transparent conductive oxide layer) on an substrate (i.e. article) (abstract), wherein the method comprises a step of coating (i.e. sputter depositing) the transparent electrode film comprising a transparent conductive oxide (TCO) of indium tin oxide (tin-doped indium oxide, or ITO) to a thickness of 150 nm onto a substrate, followed by a step of processing comprising flash annealing to yield a surface resistivity (i.e. sheet resistivity) of 18.4 /  (Example 1, para 0022 and 0034-0036), wherein the flash annealing is between a temperature of 200-300oC (392-572oF) (para 0028).
However Kuroda is limited in that a particular temperature of the sputter depositing is not suggested.
Albadri teaches a method of coating a transparent conductive electrode (TCE) layer of indium tin oxide (ITO) on an article (abstract; para 0004, 0024, and 0049), the method comprising a step of coating the TCE layer of ITO on a substrate, and then a step of processing comprising flash annealing the TCE layer at a temperature of 250-350oC (482-662oF) (abstract; claims 1-4), wherein the coating is by sputtering depositing at room temperature to a thickness of about 120 nm (para 0031), and the method reduces sheet resistance of the article coated with the TCE layer of ITO to be less than 25 / (para 0025-0026 and 0046). 
It would have been obvious to one of ordinary skill to have the sputter depositing of Kuroda be at room temperature as taught by Albadri since Kuroda fails to specify a particular temperature for the sputter depositing, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Albadri has shown success for sputter depositing a transparent conductive electrode of ITO of similar thickness at room temperature.
With respect to claim 5, Kuroda discloses a method for modifying a transparent electrode film on an substrate (i.e. article) (abstract), wherein the method comprises a step of coating (i.e. sputter depositing) the transparent electrode film comprising a transparent conductive oxide (TCO) of either indium tin oxide (tin-doped indium oxide, or ITO) or zinc oxide doped with aluminum (ZnO:Al) to a thickness of 50-500 nm onto a substrate (para 0022-0023 and 0025), followed by a step of processing comprising flash annealing to yield a surface resistivity (i.e. sheet resistivity) of 10 /  or less (para 0026 and 0028-0029), wherein the flash annealing is between a temperature of 200-300oC (392-572oF) (para 0028).
However Kuroda is limited in that a particular temperature of the sputter depositing is not suggested.
Albadri teaches a method of coating a transparent conductive electrode (TCE) layer of indium tin oxide (ITO) or aluminum-doped zinc oxide (ZnO:Al) on an article (abstract; para 0004, 0024, 0030, and 0049), the method comprising a step of coating the TCE layer on a substrate, and then a step of processing comprising flash annealing the TCE layer at a temperature of 250-350oC (482-662oF) (abstract; claims 1-4), wherein the coating is by sputtering depositing at room temperature to a thickness of about 60-120 nm (para 0031), and the method reduces sheet resistance of the article coated with the TCE layer to be less than 25 / (para 0025-0026 and 0046). 
It would have been obvious to one of ordinary skill to have the sputter depositing of Kuroda be at room temperature as taught by Albadri since Kuroda fails to specify a particular temperature for the sputter depositing, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Albadri has shown success for sputter depositing a TCE of ZnO:Al of similar thickness at room temperature.
With respect to claims 11-12 and 15, the combination of references Kuroda and Albadri is cited as discussed for claim 1 above, with Kuroda further discloses the substrate is glass (para 0020). Since the combination of references Kuroda and Albadri teaches the claim requirements of depositing the TCO layer of ITO onto the substrate of glass at room temperature, followed by the flash annealing as required by claim 1, a prima facie case of either anticipation or obviousness has been established that the combination of references also teaches the resulting TCO layer of ITO on the substrate of glass has a property of an absorption of at least 0.05 and less than 0.2 (MPEP 2112.01, Section I).
With respect to claim 14, modified Kuroda further discloses the sputter depositing of the TCO of ITO is done in an atmosphere comprising Ar supplied at 40 scc/m and oxygen supplied at 0.5 scc/m (para 0034), resulting in the atmosphere comprising ~1.23% oxygen.
With respect to claim 21, modified Kuroda further discloses the sheet resistivity after the processing step of flash annealing is 18.4 / (Example 1, para 0036), or about 18 / as claimed, with Kuroda also teaching desirability to have the sheet resistivity after the processing step of flash annealing more preferably be 10 / or less (para 0028-0029).
With respect to claim 28, modified Kuroda further discloses that the transparent electrode film of the TCO is alternatively gallium-doped zinc oxide instead of ITO (para 0022), having a thickness of 50-500 nm (para 0023), and the sheet resistivity after the processing step of flash annealing more preferably of 10 / or less (para 0028-0029).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (US 2011/0171365) and Albadri et al (US 2014/0242746) as applied to claim 1 above, and further in view of Feldman-Peabody et al (US Patent No. 8,257,561).
With respect to claim 7, the reference combination of references Kuroda and Albadri is cited as discussed for claim 1. However the combination of references is limited in that while both Kuroda and Albadri each teach sputter depositing the transparent conductive oxide of ITO (Kuroda, Example 1; Albadri para 0049), and Albadri teaches the sputter depositing is at room temperature (para 0049), the sputter depositing being magnetron sputtering is not specifically suggested.
Feldman-Peabody teaches a method of reducing sheet resistance of a coated article comprising applying a coating to a glass substrate, wherein the coating comprises a coating step [102] of cold sputtering a transparent conductive oxide (TCO) layer onto the glass substrate, and then a processing step that then determines the TCO layer has a sheet resistance of 8-15 / (abstract; fig. 5; col. 1, lines 16-17; col. 6, lines 54-61), wherein the cold sputtering of the TCO layer is by magnetron sputtering at room temperature to deposit indium tin oxide (ITO) followed by a processing step of annealing (col. 4, lines 21-31 and 38-58).
It would have been obvious to one of ordinary skill in the art to use magnetron sputtering as taught by Feldman-Peabody as the sputter depositing of the combination of references to yield the predictable result of sputter depositing the transparent conductive layer of ITO.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (US 2011/0171365) and Albadri et al (US 2014/0242746) as applied to claim 1 above, and further in view of Feldman-Peabody et al (US Patent No. 8,257,561) and Hashimoto et al (EP 1219572).
With respect to claim 9, the combination of references Kuroda and Albadri is cited as discussed for claim 1. However Albadri is limited in that while the TCE layer of ITO has additional layers of various materials deposited thereon (para 0044), the materials of the additional layers are not specifically suggested.
Feldman-Peabody teaches a method of reducing sheet resistance of a coated article of a solar or photovoltaic cell comprising applying a coating to a glass substrate, wherein the coating comprises a coating step [102] of cold sputtering a transparent conductive oxide (TCO) layer onto the glass substrate, and then a step of processing that then determines the TCO layer has a sheet resistance of 8-15 / (abstract; fig. 5; col. 1, lines 16-17; col. 6, lines 54-61), wherein the cold sputtering of the TCO layer is at room temperature to deposit indium tin oxide (ITO) followed by a processing step of annealing (col. 4, lines 21-31 and 38-58). Feldman-Peabody further discloses in fig. 1 a resistive transparent buffer (RTB) layer [16] for protection is applied for protection and then an encapsulating glass layer [24] for protection is applied (col. 7, lines 6-12; col. 10, lines 38-67; col. 11, lines 1-2), wherein the RTB layer [16] comprises zinc oxide and tin oxide (col. 7, lines 32-34).
Hashimoto teaches an encapsulating glass useful in semiconductors having diodes, thermistors, and electrodes (abstract; para 0001), wherein the encapsulating glass has a composition that comprises a variety of metal oxides, including alumina (abstract).
It would have been obvious to one of ordinary skill in the art to incorporate the RTB layer of tin and zinc oxide and encapsulating glass layer of Feldman-Peabody as the additional layers of combination of references to gain the advantage of protecting the TCE layer of ITO. It further would have been obvious to one of ordinary skill in the art to have the encapsulating glass layer of Feldman-Peabody have a composition of alumina as taught by Hashimoto since Feldman-Peabody fails to specify a particular composition for the encapsulating glass layer, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Hashimoto has shown the composition of alumina to be useful as encapsulating glass for semiconductors having diodes, thermistors, and electrodes, such as solar or photovoltaic cells.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (US 2011/0171365) and Albadri et al (US 2014/0242746) as applied to claim 1 above, and further in view of Wang (CN 202747717).
With respect to claim 13, the reference combination of references Kuroda and Albadri is cited as discussed for claim 1. However Albadri is limited in that while the method is directed to the coated article being a solar or photovoltaic cell (abstract; claim 1), the coated article being a refrigerator door is not suggested.
Wang teaches in fig. 1 an outdoor energy refrigerator having a door [2] with a solar cell [3] to ensure better energy-saving and refrigerating effect in addition to being environment-friendly and occupying less space (abstract).
It would have been obvious to one of ordinary skill in the art to incorporate the coated article of the photovoltaic or solar cell of the combination of references onto the door of the refrigerator of Wang to gain the advantages of ensuring better energy-saving and refrigerating effect in addition to being environment-friendly and occupying less space.

Response to Arguments
Applicant’s Remarks on p. 7-13 filed 6/7/2022 are addressed below.

Claim Objections
Claim 9 has been amended to recite “applying a first protective film over at least a portion of the transparent conductive oxide layer”; this previous objection is withdrawn.



112 Rejections
Claim 5 has been amended to clarify how the step of processing comprising flash annealing results in a sheet resistance 20 /; these previous 2nd paragraph rejections are withdrawn.

102 & 103 Rejections
Applicant’s arguments on p. 8-13 with respect to claims 1, 4-5, 7, 9-15, and 21-22, 25, and 28 have been considered but are moot because the arguments do not apply to the new combination of references Kuroda and Albadri being applied in the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794